MARTHA CRAIG DAUGHTREY, Circuit
Judge, concurring in part and dissenting in part.
I concur in the majority’s conclusion that this court has jurisdiction over M & C’s appeal from the district court’s order staying enforcement proceedings pending arbitration. However, I cannot agree with the majority that the arbitration award is “clear.” I conclude that Behr has raised an arbitral issue that was not addressed in the prior arbitration and, therefore, I would affirm the district court’s stay pending arbitration of the new issue. Thus, I respectfully dissent from Part III of the majority’s opinion.
The Eighth Award provides only that Behr “shall specifically perform all the terms of the Contract remaining to be performed by it including ... payment of all commissions due to [M & C].” The award refers to the commission contract, which requires the payment of commissions for “new orders ... received from customers within three years following the date of termination [of the contract,]” but it simply does not address the meaning of “orders,” which .is now vigorously disputed by M & C and Behr.1 ,. •
Because the award did not consider what cortstitutes an “order” under the contract, in order to determine the amount of commission’s due, the court must go outside the award to interpret it, which it cannot do. Cleveland Paper Handlers v. E.W. Scripps Co., 681 F.2d 457, 459-60 (6th Cir.1982) (In enforcement actions, “courts may not beyond an award to decide questions that the arbitrator did not decide.”). That is, in order to resolve ■ this new dispute, the court would have to construe the contract, which is precisely what this court must not do, because the parties agreed that any dispute arising under the contract is subject .to arbitration.2 Therefore, I believe that the Eighth Award is unenforceable and that the dispute over the meaning of “orders” is a new dispute subject to arbitration. v
I am led to this conclusion by the Supreme Court’s pronouncement that “any doubts concerning the scope of arbitrable issues should be resolved in favor of arbitration.” Moses H. Cone Memorial Hosp. v. Mercury Constr. Co., 460 U.S. 1, 24-25, 103 S.Ct. 927, 941-42, 74 L.Ed.2d 765 (1983). This “healthy regard for the federal policy favoring arbitration,” combined with the court’s lack of jurisdiction under the New York Convention to modify an international arbitral award, 9 U.S.C. § 207, requires that the meaning of “orders” as used in the Eighth Award be arbitrated instead of judicially determined. Id. at 24, 103 S.Ct. at 941.
*1042In sum, because the meaning of “orders” in the commissions contract was not addressed in the arbitration, the amount due under the Eighth Award can only be established, through further arbitration. For this, court, or the district court, to decide what the arbitrator did not, inappropriately, undermines the federal policy favoring arbitration.

. The district court wrote: "[T]he question of what constitutes an order under paragraph 7.3 of the commission contract was not addressed in the prior arbitration.” Presumably, the arbitrator did not focus on what constitutes an order because neither party raised it as a point of dispute. Instead, the arbitrator focused on which products were covered by the commission agreement, and merely ordered specific performance of the commission provisions of the contract: "The main issue is the determination of which products are subject to the payment of commission under the contract. The controversy between the parties centres [sic] around the special programs of the General Motors which have been designated '1994 K Special.’ ”
The parties now differ markedly in their interpretations of the contract provision. Behr contends that for recurring shipments of parts, the "order" under the contract is made when the customer issues the periodic releases specifying the number of parts and the date of shipment. Accordingly, Behr concludes, M & C would be entitled to commissions only on parts for which releases were received within three years of the termination of the contract. M & C, in contrast, argues that it is entitled to commissions .for all releases made from blanket purchase orders, for the life of the part. .


. The contract specified that "[a]ll disputes arising in connection with the present contract shall be finally settled under the Rules of the Court of Arbitration of the International Chamber of Commerce by one or more arbitrators appointed in accordance with the said Rules.”